Citation Nr: 1033821	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  09-10 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

Entitlement to an initial rating in excess of 10 percent for 
degenerative joint disease and strain of the lumbar spine, status 
postoperative laminectomy with fusion at L4-5, from July 1, 2007 
to June 18, 2009, and an initial rating in excess of 20 percent 
on and after June 19, 2009.   


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel




INTRODUCTION

The Veteran had active military service from November 1984 to 
June 2007.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2007 rating action by the Department of 
Veterans Affairs (VA) Regional Office (RO) located in 
Philadelphia, Pennsylvania, in which the RO granted service 
connection for degenerative joint disease and strain of the 
lumbar spine, status postoperative laminectomy with fusion at L4-
5.  At that time, the RO assigned a 10 percent disability rating, 
effective from July 1, 2007 for the Veteran's service-connected 
low back disability.  In April 2008, the Veteran disagreed with 
the rating assigned to his low back disability.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  He perfected a timely appeal on 
this claim in March 2009.  

By an August 2009 rating action, the RO increased the rating for 
the Veteran's service-connected low back disability, from 10 
percent to 20 percent disabling, effective from June 19, 2009, 
the date of a VA examination which showed increased symptoms for 
the low back disability.  

The Veteran testified at a Travel Board hearing before the 
undersigned Acting Veterans Law Judge in April 2010.  A copy of 
the transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

In the April 2010 Travel Board hearing, the Veteran testified 
that with respect to his service-connected degenerative joint 
disease and strain of the lumbar spine, he had constant, 
"debilitating" pain in his low back.  Due to the chronic pain, 
he had to take Percocet, approximately 20 doses per month.  He 
noted that he also took Diazepam for muscle spasms.  In January 
2010, the Veteran contended that during a flare-up, he had to go 
on bedrest and take his pain medication.  The Veteran reported 
that his flare-ups had become more frequent and that they would 
"shut [him] down" for one to three days, several times a month.   

The VA's statutory duty to assist the veteran includes the duty 
to conduct a thorough and contemporaneous examination so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In light 
of the above, specifically the Veteran's statements regarding the 
increase in his flare-ups due to his low back disability, the 
Board finds that an additional VA evaluation would be helpful in 
resolving the issues raised by the instant appeal.

In May 2010, the RO forwarded to the Board a VA Form 9 from the 
Veteran, dated in January 2010.  In the form, the Veteran stated 
that he was currently receiving treatment for his low back 
disability from a Dr. B.O. of Bucks Montgomery County Pain 
Management.  He noted that he had been under Dr. O.'s care since 
April 2009.  Prior to that time, the Veteran indicated that he 
had been receiving treatment from a Dr. V. of Grandview Hospital 
Medical Group.  In this regard, the Board observes that the 
evidence of record is negative for any medical treatment records 
from either Dr. O. or Dr. V.  Inasmuch as the Veteran's 
statements have put the VA on notice of the existence of 
additional treatment records, these records should be obtained 
prior to the Board's appellate review in this case.  See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  As additional action by 
the RO may be helpful in either obtaining such putative records, 
or documented information that the records cannot be obtained, 
the Board determines that further development in this regard is 
warranted.  Id.; see generally Murincsak v. Derwinski, 2 Vet. 
App. 363, 372-73 (1992).    

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and obtain the names 
and addresses of all medical care providers 
(VA and non-VA) who have treated him for his 
low back disability since July 2007, to 
specifically include Dr. B.O. of Bucks 
Montgomery County Pain Management in 
Sellerville, Pennsylvania, and Dr. V. of 
Grandview Hospital Medical Group.  After the 
Veteran has signed the appropriate releases, 
those records that are not already in the 
claims folder should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the records 
identified by the Veteran cannot be obtained, 
a notation to that effect should be inserted 
in the file.  The Veteran and his 
representative, if any, are to be notified of 
unsuccessful efforts in this regard, in order 
that the Veteran be provided the opportunity 
to obtain and submit those records for VA 
review.   

2.  The RO must schedule the Veteran for a VA 
orthopedic examination to determine the 
current severity of his lumbosacral spine 
disability.  The claims folder and a copy of 
this remand must be made available to the 
examiner for review in conjunction with the 
examination. 

All indicated testing should be conducted.  
In regard to the Veteran's service-connected 
low back disability, the examiner should 
fully set forth all current complaints, 
pertinent clinical findings, and diagnoses.

The examiner should perform full range of 
motion studies of the lumbosacral spine.  Any 
pain, weakened movement, excess fatigability 
or incoordination on movement should be 
noted, and the examiner should identify and 
state at what point pain begins and ends.  
The examiner should address whether and to 
what extent there is likely to be additional 
range of motion loss due to any of the 
following: (1) pain on use, including during 
flare-ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether pain 
limits functional ability during flare-ups or 
with activity.

All limitation of function must be 
identified.  The examiner must specifically 
determine whether the Veteran suffers from 
unfavorable ankylosis.  (The RO should 
provide the examiner the definition of 
unfavorable ankylosis as set forth in the 
general rating formula for diseases and 
injuries of the spine, note (5).)  If there 
is no pain, no limitation of motion, and/or 
no limitation of function, such facts must be 
noted in the report.

The examiner should also determine whether, 
and if so to what extent, the Veteran has 
experienced incapacitating episodes of 
intervertebral disc syndrome due to his 
service-connected lumbosacral spine 
disability.  An incapacitating episode is a 
period of acute signs and symptoms due to 
intervertebral disc syndrome that requires 
bed rest prescribed by a physician.

Lastly, the examiner should describe any 
functional effects the lumbar spine 
disability has on the Veteran's 
employability.

A complete rationale for all opinions 
expressed must be provided.

3.  After completion of the above and any 
other development deemed necessary, the RO 
should review and re-adjudicate the issue on 
appeal.  If such action does not grant the 
benefit claimed, the RO should provide the 
Veteran and his representative, if any, a 
supplemental statement of the case and an 
appropriate period of time should be allowed 
for response.  Thereafter, the case should be 
returned to this Board for appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
MOTRYA MAC
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

